HENDRICK, J.
The guaranty in question is not ambiguous, and it was unnecessary to resort to the facts and circumstances out of which it arose. The extent of the defendant’s obligation must be determined from all of the language used. The language of the guaranty does not disclose any ambiguity. There appears to be nothing in the language which gives to the guaranty a retrospective operation so as to include debts already contracted. Ordinarily a guaranty refers to the future debts, and, in the absence of a clear intention to include an accrued indebtedness, the obligation will not be extended. It is quite unnecessary, therefore, to consider the testimony adduced on the trial to show the dealings of the parties. It is only where the terms of a contract are indefinite or the language ambiguous that the question of meaning becomes one for the jury. Here it should have been determined by the court, and interpreted according to the rules for the construction of contracts.
Judgment reversed, and new trial ordered, with costs to appellant to abide 'the event. All concur.